Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
September 5, 2013.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-13-00744-CV



 IN RE MITSUHIRO NOMURA AND NADINE MAHEALANI NOMURA,
                        Relators


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               315th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2013-42399

                          MEMORANDUM OPINION

      On August 26, 2013, relators Mitsuhiro Nomura and Nadine Mahealani
Nomura filed a petition for writ of mandamus in this court. See Tex. Gov’t Code
Ann. § 22.221; see also Tex. R. App. P. 52. In the petition, relators ask this court to
compel the Honorable Angela Ellis, associate judge of the 315th District Court of
Harris County, to transfer venue in their petition for adoption from Harris County
to Waller County. Because this court lacks jurisdiction over an associate judge, we
dismiss the petition for writ of mandamus.

      This court’s mandamus jurisdiction is governed by section 22.221 of the
Texas Government Code. Section 22.221 expressly limits the mandamus
jurisdiction of the courts of appeals to (1) writs against a district court judge or
county court judge within the district of the court of appeals, and (2) all writs
necessary to enforce the jurisdiction of the court of appeals. Tex. Gov’t Code
§ 22.221. We do not have jurisdiction over an associate judge. See In re Tex. Dep’t
of Family & Protective Servs., 348 S.W.3d 492, 495 (Tex. App.—Fort Worth
2011, orig. proceeding); In re J.W.B., No. 14-12-00410-CV, 2012 WL 1695208, at
*1 (Tex. App.—Houston [14th Dist.] May 15, 2012, orig. proceeding) (per curiam)
(mem. op.).

      Accordingly, the petition for writ of mandamus is order dismissed.


                                                  PER CURIAM

Panel consists of Justices Brown, Christopher, and Donovan.




                                         2